[LETTERHEAD]

February 11, 2008

David Lowe, Ph.D.
[Address]

Dear David:

We are pleased to offer you this restated employment agreement, which updates
and replaces your employment agreement of September 3, 2004, as amended on
February 6, 2007, in order to address changes in federal tax law. The Board of
Directors (the “Board”) and management team of Memory Pharmaceuticals Corp. (the
“Company”) look forward to continuing to work with you, and are confident that
you will continue to contribute significantly to the value of our organization.

1. Position. Your position will remain Chief Scientific Officer, based out of
the Company’s offices currently located in Montvale, New Jersey, and you will
continue to report directly to the Company’s President and Chief Executive
Officer. As Chief Scientific Officer, you will continue to be part of the
Company’s senior management team, and will work closely with this team to
establish strategic, value-building relationships with pharmaceutical companies
and contract research organizations. Your responsibilities shall include, but
not be limited to, managing the Company’s research and development activities.
In addition to performing duties and responsibilities associated with the
position of Chief Scientific Officer, from time to time the Company may assign
you other duties and responsibilities and/or may assign you to a different
location.

As a full-time employee of the Company, you are expected to devote your full
business time and energies to the business and affairs of the Company. You agree
not to engage in any activities outside of the scope of your employment that
would detract from, or interfere with, the fulfillment of your responsibilities
or duties under this letter agreement. You agree that you will not, without the
prior consent of the Company’s Board of Directors, serve as a director or the
equivalent position of any company or entity and you will not render services of
a business, professional or commercial nature to any other person or firm. Your
performance will be reviewed annually at the end of each calendar year. You
acknowledge that a performance review does not guarantee a salary increase.

2. Nature of Relationship. No provision of this letter shall be construed to
create an express or implied employment contract for a specific period of time.
Either you or the Company may terminate the employment relationship at any time
and for any reason, by giving at least thirty (30) days’ prior written notice to
the other party. The Company, in its sole discretion, may elect to terminate
your employment immediately or during such thirty (30) day notice period, but in
this event you will continue to receive your base salary, less applicable
deductions, that you otherwise would have received through the remainder of the
thirty (30) day notice period.

3. Compensation.

(a) Your semi-monthly base salary in effect on the date of this letter will
remain in effect unless and until changed by the Company.

(b) You will be eligible to receive an annual bonus dependent on the performance
of the Company and your individual performance, subject to the discretion of the
Board of Directors. Your current target bonus will be equal to thirty percent
(30%) of your annualized base salary, assuming the achievement of such Company
and individual performance objectives. The actual amount paid, if any, shall be
determined by the Board of Directors in its sole discretion, or a committee
thereof. The Company will pay any annual bonus payment during the calendar year
following the year in which the Company and individual performance objectives
are satisfied. Your target bonus for future years will be determined by the
Board of Directors, in its sole discretion, or a committee thereof.

(c) Upon your “Separation From Service” (as defined in paragraph 3(g)) for any
reason, the Company will pay you within two (2) weeks of such Separation From
Service, your current base salary earned through the Separation From Service
date, plus accrued and unused vacation, if any, and other benefits or payments,
if any, to which you are entitled, less applicable deductions.

In the event of your Separation From Service by the Company without “Cause” (as
defined below) or by you for “Good Reason” (as defined below), the Company shall
pay you a severance amount equal to twelve (12) months of your base salary in
effect at the time of Separation From Service, less applicable deductions. The
Company shall pay in a lump sum all of your severance amount on the 60th day
following your Separation From Service. For a period of twelve (12) months after
your Separation From Service by the Company without Cause or by you for Good
Reason, the Company will provide and pay the Company’s portion of your group
health and dental insurance, which shall count towards the applicable benefit
continuation period required by applicable law. You will continue to be
responsible for your portion of the cost of your group health insurance for the
twelve (12) month period. During such period, the Company will reconcile such
payments with you quarterly, and any additional payments owed to you by the
Company, and any payments owed to the Company by you, will be paid respectively
within two (2) weeks following such reconciliation period. Thereafter, should
you choose to continue such benefits through the remainder of the continuation
period, you will be responsible for paying for such coverage.

If within three (3) months prior to, or within eighteen (18) months after, the
occurrence of a Change of Control (as defined below), you have a Separation From
Service by the Company without Cause or by you for Good Reason, your unvested
stock options will become fully vested.

The Company will not be obligated to continue any payments to you or accelerate
vesting of your stock options under this paragraph 3(c) in the event you
materially breach the terms of this letter agreement or the Confidentiality
Agreement (as defined below). Notwithstanding any Separation From Service for
any reason (with or without Cause or for Good Reason), you will continue to be
bound by the provisions of the Confidentiality Agreement.

All payments and benefits provided pursuant to this paragraph 3(c) shall be
conditioned upon your execution and non-revocation of a general release
substantially in the form of Exhibit A attached to this letter agreement at the
time of Separation From Service. Your refusal to execute a general release shall
constitute a waiver by you of any and all benefits referenced in this paragraph
3(c). The Company will not be obligated to continue any such payments to you
under this paragraph 3(c) in the event you materially breach the terms of this
letter agreement or the Confidentiality Agreement.

(d) For the purposes of this paragraph, “Cause” shall include (i) your
conviction of a felony, either in connection with the performance of your
obligations to the Company or otherwise, which adversely affects your ability to
perform such obligations or materially adversely affects the business
activities, reputation, goodwill or image of the Company, (ii) your willful
disloyalty, deliberate dishonesty, breach of fiduciary duty, (iii) your breach
of the terms of this letter agreement, or your failure or refusal to carry out
any material tasks or responsibilities assigned to you by the Company in
accordance with the terms hereof, which breach or failure continues for a period
of more than thirty (30) days after your receipt of written notice thereof from
the Company, (iv) the commission by you of any act of fraud, embezzlement or
deliberate disregard of a rule or policy of the Company known to you or
contained in a policy and procedure manual provided to you which results in
material loss, damage or injury to the Company, or (v) the material breach by
you of any of the provisions of the Confidentiality Agreement.

(e) For the purpose of this paragraph 3, a Separation From Service for “Good
Reason” shall mean a Separation From Service that occurs following submission of
your written resignation in accordance with paragraph 2 and in accordance with
this paragraph 3(e). For purposes of a Separation From Service for Good Reason,
the Separation From Service must occur within eighteen (18) months after a
“Change in Control” (as defined below) or the sale of a majority of the assets,
obligations, or business of the Company (whether by merger, sale of stock or
otherwise). Your written resignation for Good Reason must be received:

(i) within ninety (90) calendar days after a material diminution in your
responsibilities (provided that such diminution is not in connection with a
Separation From Service for Cause),

(ii) within ninety (90) calendar days of your principal work location changing
to be more than fifty (50) miles from the Company’s principal offices,

(iii) within ninety (90) calendar days after any material reduction by the
Company of the amount of your base salary, unless such reduction is pursuant to
a plan and as a consequence the base salaries of the Company’s executives are
reduced generally.

Provided, however, that with respect to any of the foregoing events, you
shall be required to provide the Company written notice of the existence of the
condition within ninety (90) calendar days after the initial existence of the
condition, and the Company shall have the opportunity to cure such event if such
event is capable of being cured within thirty (30) days after it receives such
notice.

(f) For the purposes of this letter agreement, “Change of Control” shall be
deemed to have occurred if the Company is consolidated with or acquired by
another entity in a merger, sale of all or substantially all of the Company’s
assets or shares of stock or otherwise (excluding (A) transactions solely for
the purpose of reincorporating the Company in a different jurisdiction or
recapitalizing or reclassifying the Company’s stock, or (B) any merger or
consolidation in which the shareholders of the Company immediately prior to such
merger or consolidation continue to own at least a majority of the outstanding
voting securities of the Company or the surviving entity after such merger of
consolidation).

(g) For purposes of this letter agreement, “Separation From Service” shall mean
Separation From Service with the Company within the meaning of section 409A of
the Internal Revenue Code of 1986, as amended. In accordance with section 409A,
a Separation From Service will generally occur: (i) on the day that no further
services will be performed by you or that the level of services that you perform
for the Company permanently decreases to no more than twenty percent (20%) of
the average level of bona fide services you performed over the immediately
preceding thirty-six (36) month period (or such shorter period if you have not
been employed for thirty-six (36) months); (ii) on the first day immediately
following six (6) months of a bona fide leave of absence period that is not due
to a medically determinable physical or mental impairment that can be expected
to result in death or to last for a continuous period of not less than six
months, or (iii) on the first day immediately following twenty-nine (29) months
of a bona fide leave of absence period that is due to a medically determinable
physical or mental impairment that can be expected to result in death or to last
for a continuous period of not less than six (6) months. However, a Separation
From Service does not occur during a leave if you have the right to return under
an applicable statute or by contract.

4. Benefits. You will be entitled as an employee of the Company to receive such
benefits as are generally provided its employees and executives and for which
you are eligible in accordance with Company policy as in effect from time to
time. The Company retains the right to change, add or cease any particular
benefit relating to its employees and executives generally. At this time, the
Company is offering a benefit program, consisting of medical, dental, life and
short/long term disability insurance, as well as a 401(k) retirement plan and
flexible spending plan. You will be eligible for eleven (11) paid holidays in
addition to Paid Time Off, which accrues in accordance with Company policy.

5. Confidentiality. The Company considers the protection of its confidential
information and proprietary materials to be very important. Therefore, as a
condition of your employment, you remain subject to the Confidentiality and
Noncompetition Agreement substantially in the form of Exhibit B to this letter
(the “Confidentiality Agreement”).

6. General.

(a) This letter agreement, together with the Confidentiality Agreement and any
outstanding Stock Option Agreement(s), when executed, will constitute our entire
agreement as to your employment by the Company and will supersede any prior
agreements or understandings, whether in writing or oral.

(b) This letter agreement shall be governed by the law of the State of New
Jersey. In the event of any legal proceedings relating to this letter agreement
and/or the subject matter thereof, the parties consent to the exclusive
jurisdiction of the courts located in the State of New Jersey. THE PARTIES
HEREBY EXPRESSLY WAIVE THEIR RIGHT TO HAVE A JURY TRIAL.

You may accept this restated employment agreement and the terms thereof by
signing the enclosed additional copy of this letter agreement, which execution
will evidence your agreement with the terms set forth herein, and returning this
letter agreement to the Company.

We look forward to your continued contributions to Memory’s growth and your
prompt response to this letter.

Sincerely,

Memory Pharmaceuticals Corp.

         
 
  By:   /s/ James R. Sulat
 
       
 
  Name:   James R. Sulat
Chief Financial Officer
ACCEPTED AND AGREED:
 
 

/s/ David Lowe
 
 

 
 
 




    David Lowe, Ph.D.

Date: February 11, 2008

1

EXHIBIT A

FORM OF GENERAL RELEASE OF CLAIMS

GENERAL RELEASE OF CLAIMS

For and in consideration of the payments and other benefits described in the
letter agreement dated as of February 11, 2008 (the “Letter Agreement”) by and
between Memory Pharmaceuticals Corp. (the “Company”), and David Lowe
(“Employee”) and for other good and valuable consideration, Employee hereby
releases the Company and its respective divisions, operating companies,
affiliates, subsidiaries, parents, branches, predecessors, successors, assigns,
officers, directors, trustees, employees, agents, shareholders, administrators,
representatives, attorneys, insurers and fiduciaries, past, present and future
(the “Released Parties”), from any and all claims of any kind arising out of or
related to Employee’s employment with the Company, Employee’s separation from
employment with the Company or derivative of Employee’s employment, which
Employee now has or may have against the Released Parties, whether known or
unknown to Employee, by reason of facts which have occurred on or prior to the
date that Employee has signed this General Release of Claims. Such released
claims include, without limitation, any alleged violation of the Age
Discrimination in Employment Act, as amended, the Older Worker Benefits
Protection Act; Title VII of the Civil Rights of 1964, as amended; Sections 1981
through 1988 of Title 42 of the United States Code; the Civil Rights Act of
1991; the Equal Pay Act; the Americans with Disabilities Act; the Rehabilitation
Act; the Family and Medical Leave Act; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974, as amended; the Worker
Adjustment and Retraining Notification Act; the National Labor Relations Act;
the Fair Credit Reporting Act; the Occupational Safety and Health Act; the
Uniformed Services Employment and Reemployment Act; the Employee Polygraph
Protection Act; the Immigration Reform Control Act; the retaliation provisions
of the Sarbanes-Oxley Act of 2002; the Federal False Claims Act; the New Jersey
Law Against Discrimination; the New Jersey Domestic Partnership Act; the New
Jersey Conscientious Employee Protection Act; the New Jersey Family Leave Act;
the New Jersey Wage and Hour Law; the New Jersey Equal Pay Law; the New Jersey
Occupational Safety and Health Law; the New Jersey Smokers’ Rights Law; the New
Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting Act; the
retaliation provisions of the New Jersey Workers’ Compensation Law (and
including any and all amendments to the above) and/or any other alleged
violation of any federal, state or local law, regulation or ordinance, and/or
contract or implied contract or tort law or public policy or whistleblower
claim, having any bearing whatsoever on Employee’s employment by and the
termination of Employee’s employment with the Company, including, but not
limited to, any claim for wrongful discharge, back pay, vacation pay, sick pay,
wage, commission or bonus payment, money or equitable relief or damages of any
kind, attorneys’ fees, costs, and/or future wage loss.

It is understood that this General Release of Claims is not intended to and does
not affect or release any future rights or any claims arising after the date
hereof.

Employee understands that the consideration provided to him under the terms of
the Letter Agreement or otherwise does not constitute an admission by the
Company that it has violated any law or legal obligation.

Employee agrees, to the fullest extent permitted by law, that he will not
commence, maintain, prosecute or participate in any action or proceeding of any
kind against the Company based on any of the claims waived herein occurring up
to and including the date of his signature. Employee represents and warrants
that he has not done so as of the effective date of this General Release of
Claims. Notwithstanding the foregoing agreement, representation and warranty, if
Employee violates any of the provisions of this paragraph, Employee agrees to
indemnify and hold harmless the Company from and against any and all costs,
attorneys’ fees and other expenses authorized by law which result from, or are
incident to, such violation. This paragraph is not intended to preclude Employee
from (1) enforcing the terms of the Letter Agreement; (2) challenging the
validity of this General Release of Claims; or (3) filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission.

Employee further agrees to waive his right to any monetary or equitable recovery
should any federal, state or local administrative agency pursue any claims on
his behalf arising out of or related to his employment with and/or separation
from employment with the Company and promises not to seek or accept any award,
settlement or other monetary or equitable relief from any source or proceeding
brought by any person or governmental entity or agency on his behalf or on
behalf of any class of which he is a member with respect to any of the claims he
has waived.

Employee acknowledges and agrees that Employee has read this General Release of
Claims carefully, and acknowledges that he has been given at least twenty one
(21) days from the date of receipt of this General Release of Claims to consider
all of its terms and has been advised to consult with any attorney and any other
advisors of the Employee’s choice prior to executing this General Release of
Claims. Employee fully understands that, by signing below, Employee is
voluntarily giving up any right which Employee may have to sue or bring any
other claims against the Released Parties, including any rights and claims under
the Age Discrimination in Employment Act. The terms of this General Release of
Claims shall not become effective or enforceable until eight (8) days following
the date of its execution by Employee, during which time Employee may revoke the
Letter Agreement. Employee may revoke the Letter Agreement by notifying the
Company in writing (to the attention of the President and Chief Executive
Officer with a copy to Vice President of Legal Affairs). For Employee’s
revocation to be effective, written notice must be received by no later than the
close of business on the eighth (8th) day after Employee signs this General
Release of Claims. The terms of this offer to provide the payments and other
benefits described in paragraph 3(c) of the Letter Agreement, will expire if not
accepted during the 21 day review period.

Employee agrees to keep confidential all information contained in this General
Release of Claims and relating to this General Release of Claims, except (1) to
the extent the Company consents in writing to such disclosure; (2) if Employee
is required by process of law to make such disclosure and Employee promptly
notifies the Company of his receipt of such process; or (3) because Employee
must disclose certain terms on a confidential basis to his financial consultant,
attorney or spouse.

This General Release of Claims shall be construed and enforced in accordance
with, and governed by, the laws of the State of New Jersey, without regard to
principles of conflict of laws. If any clause of this General Release of Claims
should ever be determined to be unenforceable, it is agreed that this will not
affect the enforceability of any other clause or the remainder of this General
Release of Claims.

This General Release of Claims is final and binding and may not be changed or
modified except as set forth herein or in a writing signed by both parties. The
parties have executed this General Release of Claims with full knowledge of any
and all rights they may have, and they hereby assume the risk of any mistake in
fact in connection with the true facts involved, or with regard to any facts
which are now unknown to them.

By signing this General Release of Claims, Employee acknowledges that: (1) he
has read this General Release of Claims completely; (2) he has had an
opportunity to consider the terms of this General Release of Claims; (3) he has
had the opportunity to consult with an attorney of his choosing prior to
executing this General Release of Claims to explain this General Release of
Claims and its consequences; (4) he knows that he is giving up important legal
rights by signing this General Release of Claims; (5) he has not relied on any
representation or statement not set forth in this General Release of Claims;
(6) he understands and means everything that he has said in this General Release
of Claims, and he agrees to all its terms; and (7) he has signed this General
Release of Claims voluntarily and entirely of his own free will.



     
Date
  David Lowe
     
Date
       
Memory Pharmaceuticals Corp.

2

EXHIBIT B

Form of Confidentiality Agreement

3